At this Federal Court, held in and

for the Eastern District of New York
State at the courthouse located at 100
Carleton Avenue, Central Islip, New York

 

 

on the day of 12019
PRESENT :
HON.
J.D.C.
JENNIFER NIN and DIANNE TRITSCHLER, C V = 1 Q 1 5 4 6
Plaintiff |
ORDER TO SHOW CAUSE
-against-

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE FEUERSTEI, J.
STEVEN BELLONE, SUFFOLK COUNTY POLICE
COMMISSIONER GERALDINE HART, SUFFOLK TOMLINSON, M.J.

COUNTY PISTOL LICENSING BUREAU EXECUTIVE
OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY
COMMANDING OFFICER OF THE PISTOL LICENSING
BUREAU LIEUTENANT MICHAEL KOMOROWSKI,

PISTOL LICENSING BUREAU POLICE OFFICER MARC
SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN
SUPERVISOR, DIRECTOR OF ATRPORT SECURITY

KEVIN BURKE, ISLIP TOWN PERSONNEL DIRECTOR FILED
ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY IN CLERK'S OFFICE
LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING U.S. DISTRICT COURT E.D.N.Y.
BUREAU INVESTIGATOR NICHOLAS LORUSSO and we MAR 822019

SUFFOLK COUNTY POLICK DEPARTMENT DETECTIVE

SGT. MICHAEL FLANAGAN, LONG ISLAND OFFICE

Defendant(s).

PLEASE TAKE NOTICE, that upon the pleadings seeking
damages pursuant to 42 U.S.C. 1983 and the filing of the annexed
affirmation of RICHARD W. YOUNG, Esq. affirmed the 2/s+ day of
March, 2019, and upon the affidavits of plaintiffs, JENNIFER NIN
and DIANNE TRITSCHLER, dated March 18, 2019 and the affidavits of
Anthony Passalacqua and Glen Klein dated March 15, 2019, and upon

all pleadings herein,
 

 

LET the respondents show cause before this court at the

courthouse located at 100 Federal Plaza, Central Islip, New York
on the day of April, 2019 at 9:30 o’clock in the forenoon of
that day, or as soon as counsel can be heard, why an order should

not be granted for the following:

1. Issuing an order staying the January 24, 2018
Arbitration before Hon. Roger Maher to determine the
employment status of plaintiff JENNIFER NIN until
further order of this Honorable Court;

2. Issuing an order that the Suffolk County Police
Department Pistol License Section be ordered to return
the pistol license and property of the plaintiffs
herein; and further

3. Issuing an order that the defendant Town of Islip be
ordered to turn over all records related ‘to this matter
in "native format" including notes, memoranda, text
messages, e-mails and interoffice instant messages and
provide the entire report, including the Basis on
Knowledge of Dr. Ben Accomando from an examination of
plaintiff JENNIFER NIN held on or about November 9,
2018; and it is hereby further ordered;

4. Issuing an order that the defendant SUFFOLK COUNTY and
the SUFFOLK COUNTY POLICE DEPARTMENT turn over all
written policies regarding suspension of pistol
licenses, all documents related to this case including
notes, memoranda, text messages, e-mails, interoffice
instant messages, letters, investigative notes in
"native format: ; and further relief as to this court
may seem just and proper.

ORDERED, that service of a copy of this ORDER TO SHOW
CAUSE together with a copy of the papers upon which it is based,
upon the defendants at their respective business addresses by
personal service or before the day of March, 2019, and it

is further

 
ORDERED, that service of a copy of this ORDER TO SHOW
CAUSE upon the Suffolk County Attorney's Office at the H. Lee
Dennison Building, 100 Veterans Memorial Highway, Hauppauge, New
York 11788 on or before the _ day of March, 2019, shall be

deemed good and sufficient service thereof.

ENTER:

 

 
